DETAILED ACTION
This office action is in response to amendments filed 07/13/2022. Claims 25-27, 29, 31-35, 40-41, and 43-45 are pending. Claims 28, 30, 36, and 42 have been canceled.
Election/Restrictions
Claims 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CA2018/050192, filed on 02/20/2018.
Allowable Subject Matter
Claims 25-27, 29, 31-35, 40-41, and 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a phase-position sensor configured to detect the alignment of the shaft magnetic field with respect to at least one phase; and spacers, each disposed between a respective pair of windings, wherein the spacers contain features for mounting electronic components.
a phase-position sensor configured to detect the alignment of the shaft magnetic field with respect to at least one phase; and spacers, each disposed between a respective pair of windings, wherein the spacers each include a respective printed-circuit assembly.
wherein the microcomputer memory also stores one or more response functions, and where the microcomputer is configured to translate measured currents within the phases into corresponding forces, and to determine the amount of force generated between the at least one shaft and the at least one winding pack.
wherein the magnetic fields of the shaft are such that the characteristic response function of the LEM, when normalized according to a maximum magnitude thereof, and when scaled and translated along an x-axis such that it shares zero-crossings and polarity with a sin-function, falls within ten-percent of the sin-function's value for all phase angles.
a phase-position sensor configured to detect the alignment of the shaft magnetic field with respect to at least one phase, wherein at least one of the one or more components is a manipulator configured to be manipulated by a human.
a phase-position sensor configured to detect the alignment of the shaft magnetic field with respect to at least one phase, wherein: at least one of the one or more components is a remotely-located machine; and the force output of the LEM is used to impart information relating to the state of the remotely-located machine.
at least one of the one or more components is an electronic circuit configured to simulate a connection to a machine; and the force output of the LEM is used to impart information relating to the state of the simulated connection.
The closest prior art Nashiki US 20080197739 A1 teaches an example for obtaining characteristics analogous to the Halbach structure, a structure may be employed, in which anisotropy of the permanent magnets is allowed to be directed to the center of the magnets, that is, a structure of so-called polar anisotropy
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-220-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846